Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the one first fictional element and one second frictional element (claims 1, 13 and 17) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because CFR 1.84(l) requires that the lines, numbers and letters be uniformly thick and well defined, clean, durable and black (poor line quality). Figures 6-8.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to 
Claim 1, lines 3 and 5, claim 13, lines 2 and 3 and claim 17, lines 3 and 6, recite “including one or more frictional elements”.  However, it is not readily apparent how one would make or use the present invention when there is “one” friction element as recited in the aforementioned claims.  The application as filed does not disclose how the chalk and/or the butt end of the cue stick can be retained with the presence of only one friction element.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how only one frictional element can retain the chalk and/r the butt end of the cue stick in frictional engagement. (See claim 1, lines 3 and 5, claim 13, lines 2 and 3 and claim 17, lines 3 and 6, recite “including one or more frictional elements”). 
Claim 1, lines 4 and 6; claim 13, lines 3 and 5; claim 17, lines 4 and 5 recite “... removable relationship” but fails to recite the removable relationship is between which elements i.e. with respect to each other. 
Claim 3 recites the limitation "frictional elements" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "frictional elements" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

In claim 13, the claim limitation “one or more first frictional elements and one or more second frictional elements” does not use the phrase “means for” or “step for” or a non-structural term coupled with functional language, and it is modified by some structure, material, or acts recited in the claim.  The claim limitation has been treated as not invoking 35 U.S.C. 112, sixth paragraph or (f),
If applicant wishes to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that the phrase “means for” or “step for” or the non-structural term is clearly not modified by sufficient structure, material, or acts for performing the claimed function, or present a sufficient showing that the claim limitation is written as a function to be performed and the claim does not recite sufficient structure, material, or acts for performing the claimed function.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Peuplie et al 5,356,345 (hereinafter Peuplie).
Claim 1, Peuplie discloses a chalk-holder (10) for billiard-cues system comprising:
a body (holder 16 having side walls 18) having first and second ends;

a second cavity (opening formed in the second end of body 16) extending into the second end, the second cavity including a frictional element (hole 24 and screw 26; the screw is secured to the hole which in turn create friction) configured to retain a pool cue in a removable relationship.
As best shown in figures 2 and 5, Peuplie shows said cube of chalk (50) is frictionally retained within said inner volume during use. Should applicant disagree that the chalk is frictionally retained within the inner volume; the examiner takes Official Notice that frictionally positioning a billiard chalk within a chalk holder is a commonly known method of securing the chalk within the holder.
Claim 2, Peuplie shows the second cavity further includes one or more support elements (the sidewalls formed on either side of the second cavity) extending between the frictional element and the body.
Claim 3, Peuplie discloses the claimed device with the exception of the support elements extending from corresponding frictional element at a non-normal angle.  The examiner takes Official Notice that positioning the support elements at a normal or non-normal angle are a commonly known methods, each providing additional support for the frictional element.
Claim 4, Peuplie shows each frictional element has a corresponding support element (figure 2).
Claim 5, Peuplie shows the one or more support elements extend from the frictional element to the body along a length of the frictional element (figure 2).

Claim 7, Peuplie shows a pool cue (12) is removably retained in the second cavity (the screw indirectly secures the cue to the second cavity).
Claim 8, Peuplie shows the pool cue is removable and replaceable by hand.
Claim 9, Peuplie shows chalk (50) is retained in the first cavity.
Claim 10, Peuplie shows the chalk (50) is removable and replaceable by hand.
Claim 11, Peuplie shows the chalk (50) is friction-fit by the frictional element (32).
Claim 12, Peuplie shows the body is semi-rigid.  Peuplie shows that variations can be made is size, material, shape and form.  Peuplie uses appropriate symbols in the figures to show that the cue stick is formed of wood and the receptacle is formed of plastic.  Plastic is considered a semi-rigid material.
Claim 13, Peuplie discloses a chalk-holder (10) for billiard-cues system comprising:
a first frictional element (second holder component 32) configured to retain a chalk (50) in a removable relationship; and
a second frictional element (hole 24 and screw 26; the screw is secured to the hole which in turn create friction) configured to retain a pool cue (12) in a removable relationship, 
wherein the first frictional elements is secured to the second frictional element to retain the chalk and pool cue with respect to each other (figure 2).
As shown in figures 2 and 5, Peuplie shows said cube of chalk (50) is frictionally retained within said inner volume during use.  Should applicant disagree that the chalk is frictionally retained within the inner volume; the examiner takes Official Notice that frictionally positioning a 
Claim 16, Peuplie the first and second frictional elements are secured within a body at opposing first and second ends, respectively (figure 2).
Claims 17-20, During normal use and operation of the Peuplie device, the method steps set forth by applicant in the claim is naturally provided. 
It is noted:                     
“Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).  (See MPEP 2112.02   Process Claims).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,806,991 (‘991). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 are directed to a chalk holder for attachment to an end of a cue stick. The chalk holder including a body, wherein one end of the body receives and retains a chalk and the other end of the body receives and retains the butt end of a cue stick.  Claims 1-5 of the ‘991 patent are also directed to a chalk holder for attachment to an end of a cue stick. The chalk holder including a body, wherein one end of the body receives and retains a chalk and the other end of 
Allowable Subject Matter
Claims 14-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) and (b) or 35 U.S.C. 112 (pre-AIA ), 1st and 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 
/MITRA ARYANPOUR/Primary Examiner, Art Unit 3711


/ma/
27 February 2021